Citation Nr: 1453107	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for post traumatic arthritis of the right knee, prior to March 17, 2010, and as of May 1, 2010. 

2.  Entitlement to an evaluation in excess of 20 percent for post anterior cruciate ligament reconstruction of the right knee.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1990 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In April 2010, the RO assigned a temporary total rating based on convalescence from right knee surgery as of March 17, 2010; thereafter, a 10 percent rating was assigned as of May 1, 2010.  

The Veteran had a hearing before a hearing officer at the RO in Newark, New Jersey in May 2010.  A transcript of that hearing is associated with the record.


FINDING OF FACT

Throughout the appeal period, the Veteran's right knee disability is productive of arthritis with painful motion and no more than a moderate subluxation or instability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an evaluation in excess of 10 percent for post traumatic arthritis of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010, 5260, 5261 (2014).

2. The criteria for entitlement to an evaluation in excess of 20 percent for post anterior cruciate ligament reconstruction of the right knee have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in September 2008 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his right knee disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.




II. Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's right knee disability is currently rated: 1) 10 percent disabling under Diagnostic Code 5010, arthritis due to trauma, and 2) 20 percent disabling under Diagnostic Code 5257, recurrent subluxation or instability.

Arthritis due to trauma is rated under Diagnostic Code 5010, which in turn is rated under the same criteria as Diagnostic Code 5003, degenerative arthritis.  Arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted under Diagnostic Code 5003 where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2014).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2014).  

There are two Diagnostic Codes for limitation of motion of the knee (5260 and 5261); they provide criteria for limitation of flexion and extension of the leg.  38 C.F.R. § 4.71a (2014).  When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2014).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a (2014).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2014).

At a VA examination in September 2008, the examiner noted that the Veteran's extension was to 0 degrees, and his flexion was to 125, with some pain at the end of his range of motion.  The examiner noted that after repetitive motion, there was no additional loss of joint function due to pain, fatigue, or lack of coordination.

At a November 2009 examination, the Veteran reported pain that was ten out of ten on the pain scale, swelling, and stiffness that required loosening up.  The examiner noted that the Veteran's extension was full.  The Veteran's flexion could comfortably reach 90 degrees, but with pain, the Veteran could achieve 120 degrees.

January 2010 VA treatment records reflect that the Veteran reported pain and swelling, as well as some locking.  The examiner found medial compartment narrowing and small suprapatellar effusion, and measured the Veteran's extension as full, and his flexion as 100 degrees comfortably, and 120 degrees actively.  The examiner also noted that the Veteran had benefitted from physical therapy, but still had the same overall complaints.

A July 2010 VA examination found, through three identical findings, that the Veteran had extension of 5 degrees and flexion of 95 degrees, with pain throughout his range of motion.  The Veteran described pain, swelling, and instability, and the examiner found no significant fluctuation.  The examiner also noted objective evidence of painful movement and instability, but found that the Veteran could walk pain-free for one hundred yards.  The examiner also noted that the Veteran had no additional loss of range of motion due to pain, fatigue, weakness, or incoordination.

In sum, the Veteran's right knee arthritis was confirmed by x-ray. Over the course of the appeal, at worst, the Veteran's flexion was limited to 95 degrees with pain throughout.  The Veteran does not meet the criteria for even a noncompensable evaluation under Diagnostic Code 5260, which requires a limitation of 60 degrees.  Additionally, the record consistently shows full extension, with the exception of the July 2010 VA examination, where the Veteran met the noncompensable limitation of extension of 5 degrees.

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, and assuming that the Veteran's flexion ended at 95 degrees, his limitation of flexion is not limited to 45 degrees, which is necessary for a compensable evaluation under Diagnostic Code 5260, and his limitation of extension is not limited to 10 degrees, which is necessary for a compensable evaluation under Diagnostic Code 5261. 

The Veteran has advanced competent, credible lay assertions of right knee pain.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

The Veteran's right knee disability does not meet the criteria for compensation under Diagnostic Code 5260, and, assuming the Veteran's extension was at 5 degrees, only meets the criteria for a noncompensable rating under Diagnostic Code 5261.  A veteran is not entitled to separate compensable disability awards for both arthritis (under Diagnostic Code 5003) and limitation of motion (under another Diagnostic Code) in the same joint.  Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 Vet. App 484, 488 (2014).  In this case, the Veteran's 10 percent rating under Diagnostic Code 5010 contemplates painful motion. There is no evidence in the record that the Veteran suffers from incapacitating exacerbations of his arthritis; in fact, a September 2008 VA examination noted that the Veteran had no incapacitating episodes.  

The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA. 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2014); 38 C.F.R. § 20.101(a) (2014).  VA's General Counsel has held that a claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  However, the General Counsel subsequently clarified that for a knee disability rated under Diagnostic Codes 5257 or 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Codes 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  VAOPGCPREC 9-98 (1998).  But, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by x-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Id., citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  As noted above, a 10 percent evaluation was granted in a June 2000 rating decision based upon painful limitation of motion under Diagnostic Code 5010, even though it did not meet the criteria for a noncompensable evaluation under Diagnostic Codes 5260 and 5261.  A separate evaluation has been assigned under Diagnostic Code 5257.

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2014).  The criteria in Diagnostic Code 5257 are based upon instability and subluxation, not limitation of motion; as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's right knee is already separately rated under Diagnostic Code 5257, at a rate of 20 percent.  Based on the record from the appeals period, no more than a 20 percent, for moderate subluxation and lateral instability, is warranted.  

In September 2008, a VA examination noted that the Veteran had daily pain, which was worse with standing and walking.  The examiner noted that the Veteran had positive buckling, with no locking and no incapacitating episodes or flare-ups.  The Veteran had slight instability with the anterior drawer test, but no instability with posterior, varus, or valgus stressing, and a negative McMurray's sign.  The Veteran did have a positive patellar grind test, and had tenderness in his medial and lateral joint line.

In May 2009, the Veteran's VA treatment records reflect that he had increased knee pain from walking on uneven sand.  In November 2009 and January 2011, the Veteran's treatment records show that the Veteran had problems with his knee locking, requiring him to walk for periods of time with his knee partially bent.  He wore a brace given to him by the VA.  The Veteran's posterior and anterior drawer tests, plus the Lachman's test, showed mild laxity on the right side, but the medial and lateral collateral ligaments showed no tenderness or laxity and the posterior cruciate ligament was negative for posterior sag sign.  The Veteran's McMurray test was negative for pain or clicks.  His Thessaly test for dynamic meniscal loading was positive for pain on the right knee, but not on the left.  The Veteran also showed signs of several atrophied muscles in his right leg.

In May 2010, the Veteran underwent a diagnostic knee arthroscopy, removal of a loose body from the right knee, and a partial left knee meniscectomy.

The Veteran had a hearing with the RO in May 2010.  At it, he competently and credibly testified that walking distances is difficult, as is driving.  He also noted issues with cold.  He testified that he felt laxity in his knee, and that he heard bone-on-bone noises when he walked.  The Veteran stated that he has buckling so badly that he almost falls about once a month, and that he had fallen before and injured himself, which is confirmed by the documents in the record.  The Veteran also testified that he had been told he was a candidate for a knee replacement but that he was too young at that time, and that his right and left legs were never equal, so to the extent that tests performed by the VA were comparative, the results were likely not accurate.

In June 2010 VA treatment notes, the Veteran's doctor noted that the Veteran was having difficulty walking after a school field day, where he tried to "run the bases" and had pain after.  

The Veteran's July 2010 VA examination described his knee condition as "rather severe," but also noted that the Veteran could walk for 100 yards without pain.

The Veteran's lay statements and treatment records reflect that the Veteran does have lateral instability.  However, the Veteran's disability picture is not more accurately described as "severe."  The Veteran's physicians and examiners continuously noted instability through tests, but consistently described any laxity as mild.  The Veteran, confirmed by his treatment records, noted that he had fallen because of his knee before; however, treatment records also note that he can walk for 100 yards without pain, and that he ran the bases at his school's field day.  Because of this, the Veteran's disability picture is more adequately described by his current designation of "moderate" than by a designation of "severe."  The Veteran's rating from Diagnostic Code 5257 is continued at 20 percent.

Under Diagnostic Code 5258, dislocation of the semilunar cartilage, a 20 percent evaluation is warranted for frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a (2014).  In this case, though the Veteran does suffer from pain, mild effusion, and some locking, there is no evidence in the record that these symptoms come from dislocated semilunar cartilage (meniscus).  The Veteran underwent several surgeries outside of the appeal period regarding his meniscus, including a medial meniscectomy, but there is no evidence of dislocation during the appeal period.  The only reference to any meniscus problems during the appeal period was from a January 2010 treatment record, which noted a possible meniscus tear.  The Veteran underwent surgery two months later, and there was no record during the surgery that the physicians noted a problem with the Veteran's meniscus at the time.  Additionally, that surgery occurred for the removal of a foreign body.  In May 2010, treatment records indicated that the Veteran's knee stopped locking up after the surgery, which may indicate that the foreign body was the source of the locking.  Regardless, the Veteran's records show no sign of a dislocated meniscus during the appeal period, so Diagnostic Code 5258 is not applicable.

The Veteran underwent several knee surgeries, including a medial meniscectomy, since he left service.  Under Diagnostic Code 5259, symptomatic removal of the semilunar cartilage, a 10 percent evaluation is the only available rating and no criteria are specified.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).  In VAOPGCPREC 9-98, VA's General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

During the appeal period, the Veteran's doctors noted frequent episodes of joint stiffness and pain as a result of his surgery.  Additionally, January 2010 treatment records note a small suprapatellar effusion in the right knee.  According to treatment records, the main symptoms of the Veteran's effusion were pain, stiffness, and swelling.  However, Veteran's pain, stiffness, and swelling are contemplated by the 10 percent rating already assigned under Diagnostic Code 5010.  38 C.F.R. § 4.71a (2014); see also DeLuca, 8 Vet. App. at 206.  To assign a separate evaluation for residuals of his meniscectomy would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2014).  Therefore, the assignment of a separate evaluation under Diagnostic Code 5259 is not warranted.

As for other potentially applicable Diagnostic Codes, the Veteran's knee has never been ankylosed, there is no malunion or nonunion of the tibia and fibula, and there is no genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2014); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly, application of these Diagnostic Codes is unwarranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).

Accordingly, the Veteran's right knee disability symptoms do not more closely approximate a disability rating in excess of 10 percent under Diagnostic Code 5010 and 20 percent under Diagnostic Code 5257, or any other potential Diagnostic Code.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The Veteran's symptoms from his right knee disability have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26.

With respect to an extraschedular rating under 38 C.F.R. § 3.321(b), the applicable rating criteria adequately contemplate the manifestations of the Veteran's painful limitation of motion with some functional loss due to the factors set forth in DeLuca, as well has his subluxation and instability.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected right knee disability.  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


Finally, a TDIU is not warranted because the evidence does not show that his right knee disability renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Although the Veteran has been unemployed at times during the appeal period, the evidence does not show that it was solely because of his service-connected right knee disability, nor does he so contend.


ORDER

The criteria for entitlement to an evaluation in excess of 10 percent for post traumatic arthritis of the right knee have not been met. 

The criteria for entitlement to an evaluation in excess of 20 percent for post anterior cruciate ligament reconstruction of the right knee have not been met.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


